DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100207019 (herein Hartog).
Regarding claim 10, Hartog teaches A method of monitoring flow within a structure, comprising: 
receiving a set of distributed acoustic data obtained by a distributed acoustic sensor (DAS) arranged to monitor the structure (DVS measurements provide a distribution of acoustic noise at resolvable locations along the well, [0016]; ); 
from the distributed acoustic data, calculating Roughness (R) and/or Fluctuation Strength (F) values for DAS measurement lengths along the structure (the optical signal corresponding to the acoustic noise may be interpreted based on, for example, its spectral content, the intensity of the fluctuation of the optical signal, [0016]); and 
determining properties of the flow within the structure in dependence on the calculated Roughness and/or Fluctuation Strength values (Based on the information acquired from the optical signal, information regarding the characteristics of fluid flow in the well, such as location, extent, and composition of the fluid flow, may be determined, [0016]).
Regarding claim 11, Hartog teaches wherein the flow is single phase flow, or multiphase flow (fluid flow, Abstract, is known in the art as single phase flow).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080208483 (herein Loose) in view of US 20120060615 (herein Farhadiroushan).
Regarding claim 1, Loose teaches A method of monitoring multi-phase flow in a structure (apparatus may also provide information including the flow rate, mass flow rate, and phase fraction of the fluid, [0007]), comprising: 
receiving a set of distributed acoustic data (determining the speed of sound of acoustical disturbances or sound waves propagating through the flow 12 using the array of pressure sensors 18-21, [0041]); 
from the distributed acoustic data, tracking one or more eddies in a flow in the structure, wherein the eddies are tracked via detection of a change in hoop strain exerted on the structure by the eddy (determining the velocity of vortical disturbances or "eddies" traveling within the flow 12 using the array of pressure sensors 18-21, [0041]; pressure sensors 18-21 measure pressure or strain within the pipe 14 created by vortical disturbances 188, [0035]); and 
determining a flow speed or a change in the flow speed in dependence on the tracked movement of the tracked eddies (processing unit 24, which processes the unsteady pressure measurement data along with static pressure and temperature of the flow to determine at least one parameter of the flow; e.g., flow rate, [0035]).
Further regarding claim 1, Loose does not to teach receiving data “obtained by a distributed acoustic sensor arranged to monitor the structure.” However, Farhadiroushan teaches distributed sensors to allow the detection of acoustic perturbations along the length of an optical fiber, for use in monitoring oil and gas wells for distribute flow metering ([0014]). It would be obvious to one of ordinary skill in the art to incorporate the distributed acoustic sensor of Farhadiroushan into the apparatus of Loose. The ordinary artisan would be motivated to do so for at least the purpose of enhancing the data interpretation ([0092]) which would lead to improved monitoring results.
Regarding claim 2, Loose teaches adapting a tracked speed of a tracked eddy via a predetermined function to find the actual flow speed (The second technique measures the velocities associated with unsteady flow fields and/or pressure disturbances created by vortical disturbances or "eddies" 188 (see FIG. 5) to determine the velocity of the flow 12, [0041]).
Regarding claim 3, Loose teaches wherein for substantially homogeneous multi-phase flows and for all-liquid phase inhomogenous multi-phase flows, a single flow speed is determined at any one time from the tracked eddies ([0044] teaches determining velocity of homogenous and non-homogenous mixtures V.sub.mix using the included equations).
Regarding claim 4, Loose teaches wherein for substantially inhomogenous multi-phase separated flows, respective eddies are able to form in the respective multi-phase layers of the flow, wherein multiple respective eddies may be tracked for the respective multi-phase layers, and respective flow speeds for the respective multi-phase layers of the flow determined (The transit time measurement or variation is indicative of a coherent properties that convect with the flow within the pipe (e.g., vertical disturbances, inhomogenieties within the flow, temperature variations, bubbles, particles, pressure disturbances), which are indicative of the velocity of the process flow 12. The ultrasonic sensors may operate at any frequency, however, it has be found that the higher frequency sensors are more suitable for single phase fluids while lower frequency sensors are more suitable for multiphase fluids. The optimum frequency of the ultrasonic sensor is dependent on the size or type of particle or substance propagating with the flow 12, [0038]; [0038] teaches altering frequencies to suit particle or substance).
Regarding claim 5, Loose teaches A method of monitoring multi-phase flow in a structure (apparatus may also provide information including the flow rate, mass flow rate, and phase fraction of the fluid, [0007]), comprising: 
receiving a set of distributed acoustic data (determining the speed of sound of acoustical disturbances or sound waves propagating through the flow 12 using the array of pressure sensors 18-21, [0041]); 
from the distributed acoustic data, determining data distributions relating to one or more properties of the distributed acoustic data (P.sub.1-P.sub.N of the fluid 2 flowing through the pipe. The output signals (pressure sensors 18-21 measure pressure or strain within the pipe 14 created by vortical disturbances 188 and/or acoustic waves 90 propagating with or through the fluid 12 as shown in FIG. 5; i.e., unsteady pressure P.sub.1-P.sub.N of the fluid 2 flowing through the pipe, [0035]); 
from the determined data distributions, calculating one or more properties of the distributions (output signals (P.sub.1-P.sub.N) of the pressure sensors 18-21 are provided to the processing unit 24, which processes the unsteady pressure measurement data along with static pressure and temperature of the flow to determine at least one parameter of the flow, [0035]; frequency signals P.sub.1(.omega.)-P.sub.N(.omega.) are fed to array processing unit 138 which provides a signal to line 140 indicative of the speed of sound of the mixture a.sub.mix, [0044]); and 
determining changes in the composition of the flow in dependence on the calculated distribution property values (a.sub.mix signal is provided to map (or equation) logic 142, which converts a.sub.mix to a percent composition of a mixture and provides a % Comp signal to line 144 indicative thereof, [0044]).
Further regarding claim 5, Loose does not to teach receiving data “obtained by a distributed acoustic sensor arranged to monitor the structure.” However, Farhadiroushan teaches distributed sensors to allow the detection of acoustic perturbations along the length of an optical fiber, for use in monitoring oil and gas wells for distribute flow metering ([0014]). It would be obvious to one of ordinary skill in the art to incorporate the distributed acoustic sensor of Farhadiroushan into the apparatus of Loose. The ordinary artisan would be motivated to do so for at least the purpose of enhancing the data interpretation ([0092]) which would lead to improved monitoring results.
Regarding claim 6, Loose teaches wherein the data distributions are acoustic frequency distributions (frequency domain (or frequency based) signals P.sub.1(.omega.), P.sub.2(.omega.), P.sub.3(.omega.), . . . P.sub.N(.omega.) on lines 132, 133, 134, 135 indicative of the frequency content of the input signals, [0043]).
Regarding claim 9, Loose does not to teach “wherein the set of distributed acoustic data comprises respective sub-sets of data recorded by respective lengths of fibre positioned at discrete points around the edge of the structure, the discrete points being selected so as to be respectively proximal to respective inhomogenous flow phases in the multi-phase flow.” However, Farhadiroushan teaches fiber wrapped around a pipe (Fig. 17) at discrete separated locations 1704 and attached or placed close to the pipe via clamps 1706 to measure the flow noise and pressure variations, and the locations would be near the oil/gas mixture in the pipe. It would be obvious to one of ordinary skill in the art to incorporate the distributed acoustic sensor of Farhadiroushan into the apparatus of Loose. The ordinary artisan would be motivated to do so for at least the purpose of enhancing the data interpretation ([0092]) which would lead to improved monitoring results.
Regarding claim 12, Loose does not to teach “wherein the distributed acoustic sensor comprises an optical sensing fiber wrapped around the structure.” However, Farhadiroushan teaches fiber wrapped around a pipe ([0073]). It would be obvious to one of ordinary skill in the art to incorporate the distributed acoustic sensor of Farhadiroushan into the apparatus of Loose. The ordinary artisan would be motivated to do so for at least the purpose of enhancing the data interpretation ([0092]) which would lead to improved monitoring results.
 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loose and Farhadiroushan as applied to claim 5 above, and further in view of Non-Patent Literature titled, “Velocity Tracking for Flow Monitoring and Production Profiling Using Distributed Acoustic Sensing” (herein Paleja).
Regarding claim 7, Loose and Farhadiroushan do not teach, “wherein the determining comprises identifying changes in the calculated distribution property values along the structure, the locations of any changes indicating the locations of changes in the composition of the multi-phase flow.” However, Paleja uses a DAS for detecting changes in the speed of sound as an indication for changes in the fluid composition a horizontal flow loop (p. 6). It would be obvious to one of ordinary skill in the art to use the teachings of Paleja to determine changes in composition using the combined apparatus of Loose and Farhadiroushan. The ordinary artisan would be motivated to combine Paleja with Loose and Farhadiroushan for at least the purpose of characterizing multi-phase flow within the need for calibration or test separators, to support real-time monitoring, decision making, and production optimization (p. 2-3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loose and Farhadiroushan as applied to claim 5 above, and further in view of US 20190310120 (herein McCann).
Regarding claim 8, Loose and Farhadiroushan do not teach, “wherein the properties of the distributions are any of the following: i) the kurtosis of the distribution; and/or ii) the skewness of the distribution.” However, McCann teaches that, in a wellbore environment utilizing distributed pressure sensors for multi-phase flow ([0121), skew or kurtosis can be employed to quantify flow properties ([0174]). It would be obvious to one of ordinary skill in the art to use the teachings of McCann to quantify flow properties using the combined apparatus of Loose and Farhadiroushan. The ordinary artisan would be motivated to combine Paleja with Loose and Farhadiroushan for at least the purpose of quantifying the amount of gas within a pipe ([0174]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 13, the prior art does not teach, “wherein the hoop strain exerted on the structure by an eddy is translated into longitudinal strain along the optical sensing fiber.” Loose teaches determining eddies using strain readings from a distributed sensor array ([0035], [0041]) but does not teach the translation of the strain along an optical fiber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        




/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852